UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): August 12, 2004 JED Oil Inc. (Exact name of registrant as specified in its charter) Alberta, Canada (State or other jurisdiction of incorporation or organization) 333-111435 (Commission File Number) n/a (IRS employer identification no.) Suite 2600, 500  4th Avenue S.W. Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (403) 537-3250 (403) 294-1197 (fax) Item 2.01 Completion of Acquisition or Disposition of Assets On August 12, 2004 we issued a press release which is attached as exhibit 9.1 announcing that we are participating in the formation of JMG Exploration, Inc. (JMG), a U.S. exploration company.
